Citation Nr: 1716586	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  12-30 669	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy with active duty from May 1970 to May 1972.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The matter is now appropriately before the Houston, Texas RO.
 
This claim was previously before the Board in March 2015, at which time it was remanded for further development.  Unfortunately, the Board finds that the development has not been completed and another remand is required before the case can be adjudicated on the merits. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Board notes that the Veteran requested a videoconference hearing in November 2012.  To date, this hearing request has neither been withdrawn nor scheduled.  Accordingly, a remand is required in order to determine if the Veteran still desires a videoconference hearing before the Board.  38 C.F.R. § 20.703 (2016). 

Additionally, the Board notes that this appeal was remanded in March 2015 for a VA examination and etiological opinion with respect to any acquired psychiatric disorder, to include PTSD, which was to include a reconciliation of the finding of no psychiatric disability with post-service psychiatric diagnoses contained in other medical records.  Unfortunately, the Board finds that the most recent VA examination in December 2015 was not complete, as it did not reconcile the opinion that the Veteran currently did not have any psychiatric disabilities, including PTSD, with the contradictory evidence found in the Veteran's post-service treatment records.

Accordingly, a remand is required to obtain this needed medical opinion so as to ensure compliance with its prior remand instructions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the Board previously requested that steps be taken to verify the Veteran's claimed in-service stressor where he states that he was severely beaten and thrown overboard while serving on the USS Forrestal.  The Veteran has also stated on several occasions that he witnessed a beheading while on the flight deck.  While the RO did send the Veteran a statement to fill out in support of his claim for an acquired psychiatric disorder to include PTSD, it does not appear that any additional steps were taken to verify the in-service stressor.  Therefore, the Board finds that a remand is also required to undertake this needed development.  Stegall, supra. 

While the appeal is in remand status, the AOJ should also obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and his representative to determine whether or not the Veteran would still like to have a videoconference hearing before the Board.  If he does, please schedule the Veteran for a videoconference hearing. 

2.  Associate with the claims file any outstanding VA treatment records from December 2015 to present. 

3.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records from 2015 to present. 

4.  Take the appropriate steps to verify the Veteran's claimed in-service stressor, to include contacting the National Archives and Records Administration (NARA) and the Department of the Navy, the Joint Services Records Research Center (JSRRC) if appropriate. 

5.  After all of the appropriate records have been received, schedule the Veteran for a VA examination with an appropriate examiner to determine the origins of his psychiatric disorders. 

The claims file should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner is asked to provide answers to the following questions. 

a.  Identify all psychiatric disorders present.  If the examiner finds that the Veteran does not have a current psychiatric disability, then the examiner should reconcile this opinion with the previous findings of psychiatric disorders in the Veteran's file.

b.  A diagnosis of PTSD must be rendered or excluded. 

c.  If the Veteran is diagnosed with PTSD, please specify the stressors upon which the diagnosis is based. 

d.  If the examiner finds that the Veteran does not have a current diagnosis of PTSD, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology do not meet the criteria for PTSD.  The examiner should also address any previous findings of PTSD in the Veteran's file. 

e.  As to each psychiatric disorder present, is it at least as likely as not that it is related to or had its onset in service? 

f.  As to any psychoses, did it manifest itself in the first post-service year? 


In providing the requested opinions, the examiner should take into account the fact that the Veteran is credible to report on what he can feel, even when not documented in his medical records. 

The VA examination report must include a complete and thorough rationale for all opinions expressed. 

6.  Then, readjudicate the Veteran's claim for an acquired psychiatric disorder to include PTSD.  If any benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case and allowed an appropriate period of time for a response before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


